The offense is unlawfully transporting intoxicating liquor, and the punishment is one year in the penitentiary.
The notice of appeal was given on the 12th day of November, 1925, and the statement of facts and bills of exceptions were not filed in the trial court until February 21, 1926, or more than ninety days thereafter. We have repeatedly held that a statement of facts and bills of exceptions filed more than ninety days after the notice of appeal is given cannot be considered by this court. In this ruling we are following the plain terms of the statutes. Sec. 5, Art. 760, 1925 Revision C. C. P.
In the absence of a statement of facts and bills of exceptions there is no error manifest by this record, and the judgment is in all things affirmed.
Affirmed. *Page 209 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.